IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHARLES JOHNSON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1642

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 2, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Charles Johnson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jillian H. Reding, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered on or about

November 13, 2015, denying petitioner’s motion for postconviction relief in Duval

County Circuit Court case number 2009-CF-14226, is granted. Upon issuance of

mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for

treatment as a notice of appeal.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.